DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 and 9 are objected to because of the following informalities:  	
Claim 7 recites “a third display image.”  Claim 7 depends on 6 which depends on 1.  There is no recitation of first display image and second display images.  It is noted that the first and second display images are recited in Claim 2 however this is a separate branch of claim of claim 1.     
Claim 9 recites “a fourth display image.”  Claim 9 depends on 8 which depends on 1.  There is no recitation of first display image and second display images.  It is noted that the first and second display images are recited in Claim 2  and claim 7 recites third display image however these claims are separate branches of the claim 1.     
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Spencer et al (US 2018/0154831and hereafter referred to as “Spencer”)
Regarding Claim 1, Spencer discloses  A vehicular electronic mirror system, comprising:
a rear imaging device configured to capture an image of a rear side of a vehicle (Figure 1, 106, Page 2-3, paragraph 0016, 0020); 
rear lateral imaging devices respectively configured to capture images of right and left rear sides of the vehicle (Figure 1, 106, Page 2-3, paragraph 0016, 0020); and 
an electronic control device (Figure 1, 107, Page 2, paragraph 0017,) configured to
perform, according to at least one of a state of the vehicle and a situation around the vehicle, different image processing processes on a rear image captured by the rear imaging device and rear lateral images captured by the rear lateral imaging devices, the 
cause a display device to display the rear image and the rear lateral images (Figure 4A-Figure 4C, Page 4, paragraph 0027).  
Regarding Claim 2, Spencer discloses all the limitations of Claim 1.  Spencer discloses wherein the electronic control device is configured to include a vehicle speed of the vehicle into a condition for selecting the rear lateral images and a condition for performing the image processing processes (paragraphs 0017, 0029, 0034, 0040).  
Regarding Claim 4, Spencer discloses all the limitations of Claim 1.  Spencer discloses wherein TSN201807023US0031the electronic control device is configured to include a shift position of the vehicle into a condition for selecting the rear lateral images and a condition for performing the image processing processes (paragraph 0034-0035).  
Regarding Claim 5, Spencer discloses all the limitations of Claim 4.  Spencer discloses wherein the electronic control device is configured to cause the display device, when the shift position of the vehicle is selected to a position corresponding to a state in which the vehicle is parked or a position corresponding to a state in which the vehicle is moved backward, to display a second display image generated only from the rear image (paragraph 0034-0035).  
Regarding Claim 6, Spencer discloses all the limitations of Claim 1.  Spencer discloses wherein the electronic control device is configured to include movement of the vehicle in a right and left direction into a condition for selecting the rear lateral images and a condition for performing the image processing processes (paragraphs 0034).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Oba (US 2019/0248288).
 Oba discloses  electronic control device is configured to select the rear lateral images, and cause the display device to display a third display image, in which a rear lateral image on either a left side or a right side to which the vehicle moves is overlapped on a first display image generated by combining the rear image and the rear lateral images or a second display image generated only from the rear image (Page 4, paragraph 0110, Page 6, paragraph 0133, 0134).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Spencer to include the missing limitations as taught by Oba in order to make it more comfortable for the driver (paragraph 0110) as disclosed by the Oba.
Regarding Claim 9, Spencer discloses all the limitations of Claim 8.  Spencer discloses wherein the electronic control device is configured to select, the rear lateral images, and cause the display device to display a fourth display image, in which a rear lateral image on either a left side or a right side corresponding to a direction in which an object is detected, when the object is detected around the vehicle (paragraphs 0017, 0022, 0027).    Oba discloses wherein the electronic control device is configured to select, the rear lateral images, and cause the display device to display a fourth display image, in which a rear lateral image on either a left side or a right side corresponding to .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Asai (US 2016/0185292).
Regarding Claim 10, Spencer discloses all the limitations of Claim 1.  Spencer is silent on the limitations. Asai discloses wherein the electronic control device is configured to continuously switch one image to another image when switching an image to be displayed on the display device (Page 11, paragraph 0162).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Spencer to include the missing limitations as taught by Asai in order to change images based on the operation of the cars so that the driver has most up to date information.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



March 10, 2022